Citation Nr: 0739691	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  00-14 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine




THE ISSUES

1.  Entitlement to service connection for claimed flat feet.  

2.  Entitlement to service connection for claimed lumbosacral 
strain, a right or left hip disorder, a cervical spine 
disorder, a right and left knee disorder and a right or left 
ankle disorder, to include as secondary to service-connected 
disability.  




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from March 1971 to 
July 1971.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision of 
the RO.  

The Board remanded these issues to the RO for further 
development in June 2001 and January 2006.  

The Board issued a decision in November 2006 that denied the 
claims of service connection.  The veteran thereupon 
submitted a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  

In September 2007 the Court issued an order that granted a 
Joint Motion of the parties to vacate the decision and remand 
the case back to the Board for actions in compliance with the 
order.  

In November 2007, the undersigned Veterans Law Judge granted 
the motion of the representative for advancement of the 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002 & Supp. 2007); 38 C.F.R. § 20.900(c) 
(2007).  

The veteran's representative filed a brief in November 2007 
that raises a new claim of direct service connection for the 
residuals of osteochondroma of the right knee.  This specific 
issue has not been developed or adjudicated by the RO and is 
hereby referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is shown to have had pes planus when he 
underwent an examination at the time of his entry into 
service.  

3.  The most probative medical evidence of record shows that 
the veteran's pre-existing pes planus did not undergo a 
permanent increase in severity during military service.  

4.  The veteran did not manifest a disorder involving the 
lumbosacral spine, cervical spine or either hip, knee or 
ankle while on active duty.  

5.  The veteran currently is not show to have a condition of 
the lumbosacral spine, cervical spine, hips, knees or ankles 
due to any event or incident of his period of active service.  


CONCLUSIONS OF LAW

1.  The veteran's disability manifested by pes planus existed 
prior to active service and was not aggravated thereby.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2007).  

2.  The veteran does not have a disability manifested 
lumbosacral strain, cervical spine disorder, right or left 
hip condition, right or left knee disorder, or right or left 
ankle disorder due to disease or injury that was incurred in 
or aggravated by active service; nor is any proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The rating decision on appeal was issued in July 1999, prior 
to the enactment of VCAA.  In February 2002, during the 
pendency of this appeal, the RO sent the veteran a letter 
advising him that to establish service connection, the 
evidence must show an injury in service or a disease that 
began in or was made worse during military service, or an 
event causing an injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease or event in service.  

The Joint Motion noted that the February 2002 letter cited 
above was returned as undeliverable, and asked the Court to 
remand the case for adequate VCAA notice.  However, the 
veteran's attorney submitted a letter to the Board in 
November 2007 - after the issuance of the Court's order - 
stating that in light of the veteran's health status, and in 
view of the fact that the veteran is currently represented by 
counsel, the veteran waives any additional VCAA notice.  The 
attorney's letter states that the veteran is aware of the 
requirements and provisions of VCAA and does not wish the 
claim to be delayed while VCAA notice is provided.  

The Board accordingly finds that, even though the veteran is 
reported to have not received adequate VCAA notice, he is 
shown to have actual notice, and that he has been afforded 
ample opportunity to submit such information and evidence.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice is not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that he has been provided adequate notice 
and expressly desires his claim to move forward at this 
point.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The service medical records and post-service VA and private 
medical records have been associated with the claims file; 
neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having records that 
should be obtained before the claim is adjudicated.  

The veteran has been afforded appropriate VA medical 
examinations in support of his claim.  Specifically, he had a 
VA-contracted examination in July 2003; the veteran has not 
asserted any disagreement with the findings of that 
examination, and since the current severity of the veteran's 
symptoms is not at issue in a claim for service connection 
the fact that examination is several years old is not a 
reason for requesting a new examination.  

Finally, the veteran has been advised of his right to testify 
in a hearing before the RO's Decision Review Officer or 
before the Board, but he has not requested a hearing in 
conjunction with this appeal.  

The Board notes at this point that the veteran's previous 
service representative filed a Written Brief Presentation in 
December 2005 that asserted that remand was required because 
a VA medical opinion dated in March 2005, which was issued in 
response to the Board's request to the Veterans Health Agency 
(VHA) in February 2005, was allegedly insufficient.  

Specifically, the service representative contended that the 
VHA opinion was "incredibly brief" and did not support the 
conclusions, and that the medical reviewer misused the term 
"overuse" in finding that the veteran's condition during 
service was acute rather than permanent.  (The veteran's 
present attorney has also challenged the credibility of the 
VHA opinion, although without invoking the VCAA duty to 
assist.)  

As noted in more detail hereinbelow, the Board has found that 
the VHA medical reviewer adequately stated his conclusions 
and adequately supported those conclusions with reference to 
the medical record.  Further, neither the Board nor the 
veteran's service representative is in a position to contest 
an orthopedic surgeon's use of medical terminology such as 
"overuse syndrome."  

The Board also notes that the veteran's previous service 
representative filed a Written Brief Presentation in 
September 2006 that characterized the Board's request to VHA 
for medical opinion as a "remand" and asserted that the 
alleged inadequacies of the VHA opinion, cited above, 
entitled the veteran to a remand and new examination.  

In response, the Board notes that a remand by the Board 
confers upon the claimant, as a matter of law, the right to 
compliance with the remand order, and, where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  However, in this case the Board's 
February 2005 request to VHA for a medical opinion was not a 
remand to the RO, and Stegall does not apply.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection on appeal.  


II.  Analysis

The veteran asserts that his pes planus existed prior to his 
military service but was permanently aggravated by that 
active service and that all other claimed conditions are due 
to the progression of, and/or falls resulting from, his flat 
feet.  


A.  Service Connection for Pes Planus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2007).  

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

By "clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence that both the disease and injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  

The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  In its decisions, the Board is bound to follow the 
precedential decisions of the General Counsel.  38 U.S.C.A. 
§ 7104(c).  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no pre-
existing condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry, and the 
burden then shifts to VA to rebut the presumption of 
soundness.  

The Federal Circuit Count held in Wagner that the correct 
standard for rebutting the presumption of soundness under 
38 U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the claimant' s disability 
existed prior to service, and (2) that the pre-existing 
disability was not aggravated during service.  

In this case, the veteran's service treatment records (STR) 
include a July 1970 induction physical examination that 
noted: pes planus, PULHES category L2.  The Board accordingly 
finds that the veteran is shown to have had pes planus prior 
to his entry onto active service.  

Having found that the pes planus preexisted military service, 
the Board must determine whether the presumption of 
aggravation applies in this case.  

A pre-existing injury or disease will be presumed to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

STR include a clinical note in March 1971 noting the presence 
of pes planus, and an orthopedic clinical note in April 1971 
noting only the presence of "mild bilateral pes planus."  

In response to a congressional inquiry, the veteran had an 
orthopedic examination in July 1971 that noted a number of 
current problems involving the lower extremities, but pes 
planus was not mentioned as one of those problems.  

The veteran's discharge examination in July 1971 made no 
notation of pes planus as a disorder at the time of 
separation from service.  The Board's November 2006 decision 
accordingly found that there was no measurable worsening of 
symptoms during service, and that the presumption of 
aggravation did not apply.  

The veteran had a VA-contracted medical examination in July 
2003 by a physician in Australia, which is where the veteran 
was residing at the time.  The Request for Medical 
examination stipulated that the claims file was to be 
forwarded to the examining physician, but the report of 
examination places some doubt as to whether the examiner 
actually received the file (specifically, the examiner 
stated, "There [were] only a few photocopies of some of the 
reports but no official records to consult.")  

Also, a May 2004 E-mail from the veteran to the RO discussed 
a "very large" folder recently unearthed at the U.S. 
consulate containing documents (pay increases, cost-of-
living, physicals, etc.) and stated that "there would be no 
need for them to have as far as me  having a physical down 
here [in Australia]."  

A May 2004 E-mail from the RO to the U.S. Consul General in 
Sydney, Australia identified the folder as the VA claims 
folder and asked the Consul General to return the folder to 
VA.  It accordingly appears that the veteran's claims file 
might not have been available to the examining physician.  

The July 2003 examiner noted that the veteran had an 
"alarming" number of orthopedic treatments during his short 
time in the military, including pes planus, bilateral ankle 
pain, bilateral knee pain and bilateral arch pain.  

The examiner stated that it was more than probable that the 
veteran's high number of falls during and after service was 
due to the pes planus.  The examiner also noted that the 
veteran was discharged from service without disability 
"despite the evidence of stated problems with his flat feet 
and multiple entries in his army medical records documenting 
aggravation."  

The July 2003 examination report was thorough, detailed and 
lengthy.  However, most of the report is devoted to 
examination and opinion regarding the veteran's 
musculoskeletal disorders other than pes planus (spine, 
knees, ankles, etc.).  Those observations and opinions 
relating specifically to pes planus are as noted.  

In February 2005 the Board reviewed the file and noted that 
the July 2003 VA-contracted examination did not address the 
question of whether the veteran's pre-existing pes planus was 
aggravated (permanently increased in severity beyond the 
natural progress) during service.  

The Board then submitted the file to the Veterans Health 
Administration (VHA) for review by an orthopedic specialist.  
The reviewer was asked to review the claims file, including 
STR and the July 2003 examination report, and to opine as to 
the likelihood that the pre-existing pes planus underwent an 
increase in severity beyond the natural progress of the 
disease during service.  

In March 2005, the file was reviewed by a VHA orthopedic 
surgeon per the Board's request.  The reviewer stated after 
reviewing the veteran's chart that the he had suffered no 
permanent injury or exacerbation of a pre-existing injury to 
lead to the problems that the veteran had experienced since 
his discharge from service.  

The reviewer stated that the veteran's five months of active 
duty were spent primarily on light duty secondary to overuse 
syndrome from the pre-existing pes planus.  

The reviewer further stated that overuse syndrome was an 
acute condition and not permanent; overuse syndrome might 
recur, but such recurrence is due to the basic underlying 
condition.  

The veteran's representative asserts that the July 2003 VA 
contracted examination conflicts with the March 2005 VHA 
opinion and that the July 2003 examination report was the 
more credible of the two, as it was longer and more detailed.  
The Court's order remanded the case for the Board to fully 
consider the July 2003 examination, as the Board's November 
2006 decision did not address that examination.  

On review, the two reports do not conflict.  Rather, the 
March 2005 VHA opinion supplements the July 2003 examination 
by clarifying an ambiguity that was the key question in 
resolution of the claim - i.e., whether the pre-existing 
disorder was permanently worsened in severity during service 
beyond the normal progress of the disorder.  The July 2003 
examination did not address the question, which was why the 
Board did not cite it in the November 2006 decision.  

There was no question that the pes planus pre-existed 
service; this is shown by clear and unmistakable evidence, 
and the veteran freely admits as much.  The key issue is 
whether the pre-existing disorder was aggravated by military 
service.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service, and then whether 
this constitutes an increase, permanent in nature, in the 
disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

The Board's decision in November 2006 noted that the 
veteran's final service physical examination in July 1971 
made no notation of pes planus as a disorder at the time of 
separation from service.  

The Board accordingly found no basis in the STR to establish 
that the pes planus underwent a measured increase in 
disability while he was on active duty, and that the 
presumption of aggravation did not apply.  

If there had been a measured increase in disability during 
service, the next question would be whether this constituted 
an increase, permanent in nature, in the disability.  The 
Board notes in this regard that temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition, not just the 
symptoms, has worsened. Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-37 (1996), 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Crowe v. 
Brown, 7 Vet. App. 238, 247-8 (1994); Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993).  

STR show that the veteran had numerous orthopedic complaints 
(characterized by the July 2003 report as "alarming" in 
number) during service.  The July 2003 examination report 
used the term "aggravation" to describe these treatments.  

However, the VHA reviewer clearly identified that treatment 
as being responsive to "overuse syndrome" and not a 
worsening of the underlying condition.  As noted, this is not 
"aggravation in service" as applied to claims involving 
pre-existing disorders.  

Thus, the Board considers the VHA opinion to be 
complimentary, not contradictory, to the July 2003 VA 
examination.  However, to the extent that the VHA opinion 
appeared to refute the July 2003 examiner's characterization 
of in-service symptoms as "aggravation," the Board narrowly 
phrased the question to be answered by the VHA reviewer, and 
nowhere in the VHA opinion does the term "aggravation" 
appear.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In this case, the Board has found the VHA opinion to be more 
probative of the issue before the Board - i.e., whether the 
veteran's pre-existing pes planus permanently increased in 
severity during service - than the July 2003 examination.  
Simply put, the VHA reviewer answered the question; the July 
2003 examiner did not.  

The veteran's representatives, both past and current, have 
urged that the VHA opinion should be disregarded because it 
was very brief compared to the July 2003 examination report.  
The Board disagrees.  

The VHA review was brief, but the reviewer was asked to 
respond to a very short and simple question; the reviewer did 
so concisely, but in sufficient detail to be a probative 
response to the question on appeal.  

The veteran's representatives have also challenged the VHA 
reviewer's assertion that the veteran's short period of 
active duty (March 1971 to July 1971) was spent primarily on 
light duty due to overuse syndrome from the pre-existing pes 
planus.  

The fact that the veteran spent a great deal of time on light 
duty is well documented by physical profile slips in the STR 
dated in March 1971 and May 1971.  The VHA reviewer's 
characterization of the veteran's symptoms in service as 
"overuse syndrome" is a medical determination within the 
competence of an orthopedic surgeon; the findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  

While the July 2003 examination report is indeed very lengthy 
and detailed, very little of it addresses the question of in-
service aggravation of the pre-existing pes planus.  The VHA 
reviewer's discussion of this specific question was in fact 
more detailed than that found in the July 2003 examination 
report.  

Finally, the July 2003 examiner's letterhead showed him to be 
a general practitioner, while the VHA reviewer was shown to 
be an orthopedic surgeon.  It is entirely appropriate for a 
medical specialist to provide clarification of an issue 
within his or her specialty that was ambiguous or unclear in 
the comments of a general practitioner.  

The Board accordingly finds that the most competent and 
probative medical opinion of record shows the veteran's pre-
existing pes planus was not aggravated by military service.  

In addition to the medical evidence, the Board has considered 
the veteran's theory that military service caused his pes 
planus to worsen.  The Board points out, however, that the 
veteran's theory is controverted by the medical evidence of 
record.  

In any event, as the veteran is a layperson not shown to 
possess the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter, such as whether his preexisting disability was 
permanently aggravated by his military service.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  

As the veteran's assertions in this regard have no probative 
value, he also is not competent to controvert a competent and 
persuasive medical opinion on the basis of his statements 
alone.  

Under these circumstances, the Board finds that the claim for 
service connection for pes planus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  

However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 59, 55 (1990).  


B.  Service Connection for Other 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a) (2002); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In this case, the service medical records show complaints of 
pain and limitation of motion of both knees and ankles in 
March 1971.  An X-ray study of the knees in April 1971 showed 
an osteochondroma of the right tibia and a fibroma of the 
left tibia; the X-ray studies of the ankles and feet were 
unremarkable.  

The veteran was issued crutches and placed on temporary light 
duty profile for probable derangement of the right knee.  
Subsequent orthopedic clinical notes in April 1971 showed an 
impression of right heel valgus and right tibial osseous 
mass, but the knees and ankles had normal range of motion 
with no instability.  

In May 1971 the veteran complained of having a painful and 
swollen right knee after a physical fitness test, and he was 
again issued crutches and placed on light duty profile; the 
clinical impression was that of "multiple pains of both 
lower extremities, etiology unknown."  

The service medical records also contain a report of an 
orthopedic examination in July 1971, conducted in response to 
a congressional inquiry, showing full range of motion of the 
knees without effusion, crepitus or instability but with 
tenderness on palpation, bilaterally.  

The veteran's feet and ankles had a full range of motion 
without crepitus, instability, edema, callous, or deformity; 
the calves were nontender.  The X-ray studies revealed 
osteochondroma of the right tibia.  

The examiner's impression was that of  bilateral lower 
extremity pain, etiology undetermined.  The examiner opined 
that the veteran was fit to return to duty without 
limitation.  Shortly thereafter in July 1971 the veteran had 
a separation physical examination that noted no abnormalities 
of the lower extremities.  

In September 1978 he underwent a VA medical examination that 
noted a slightly rolling gait toeing in with the left foot 
slightly and slight tenderness on pressure to the Achilles 
tendons and the calves, bilaterally; otherwise, the 
examination of the lower extremities was unremarkable.  The 
examiner diagnosed "history of painful legs of undetermined 
etiology."  

A neurology consultation report signed by Dr. B.T. in 
November 1998 states that the veteran had asked whether flat 
feet could produce back pain; Dr. BT stated in response that 
it was possible, but not probable, for flat feet to produce 
back pain.  However, it could be reasonable for the veteran 
to have knee and hip trouble rather than back trouble.  

A letter signed by Dr. L.H. in November 1998 states that the 
veteran had been his patient since 1989 and a regular patient 
since 1994.  By history, the veteran was noted to have been 
treated for flat feet in the Army and discharged without 
disability; after discharge from service, the veteran had 
falls in about 1976, 1981, 1990 and 1994 when he injured his 
back, neck and shoulders.   

Dr. L.H. opined that the veteran's flat feet caused 
instability in the right ankle or the right knee, but could 
not express an opinion as to whether that instability 
actually caused the falls.  

The veteran had a VA-contracted medical examination in May 
2002 when he complained of chronic pain due to lumbar spine 
disc disease and pes planus.   The doctor diagnosed 
degenerative lumbar disc disease and pes planus; there was no 
diagnosed hip, ankle or knee disorder.  

A summary letter stated that the veteran had presented with 
several problems, among which was that of lower back 
complaints of long standing and resulting from flat feet and 
several heavy falls.  

The veteran had another VA-contracted medical examination in 
July 2003.  It was noted that he had had falls in 1976, 1981 
(with consequent lumbar laminectomy in 1982), 1991, 1994, 
1998 and 2001.  

It was stated that it was more than probable that most or all 
of the veteran's falls could be attributed to his flat feet 
and that, because of pronated feet causing mechanical 
problems with gait, they might produce excessive strain on 
the hips, knees, ankles and lower back.  While it would be 
very hard to confirm the direct effect of the feet on the 
actual falls, it was more likely than not to be a 
contributing factor in such incidents.  

A careful review of the medical evidence shows no basis on 
which service connection can be awarded for any claimed 
disability of the ankles, knees, hips, lumbar spine or 
cervical spine.  

There is no indication of a disability at the time of the 
veteran's discharge or any that became manifest to any degree 
within a year after the veteran's discharge.  

There is no medical evidence of a direct nexus between any of 
the claimed disabilities, collectively or individually, and 
any event or incident of the veteran's military service.  The 
veteran also has no service-connected disability, so there is 
no basis on which to develop a claim for secondary service 
connection.  

Finally, while the medical evidence does show a possible 
connection between pes planus and the veteran's recurring 
falls, pes planus is not a service-connected disability and 
there is accordingly no basis on which to develop the 
question of proximate causation between pes planus, the 
falls, and the current claimed disabilities.  

Under these circumstances, the Board finds that the claim for 
service connection for lumbosacral strain, right and left hip 
disabilities, a cervical spine disability, right and left 
knee disabilities, and right and left ankle disabilities must 
be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 59, 55 
(1990).  



ORDER

Service connection for pes planus is denied.  

Service connection for lumbosacral strain, a right or left 
hip disorder, a cervical spine disorder, aright or left knee 
disorder and right or left ankle disorder is denied.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


